FILED
                            NOT FOR PUBLICATION                             APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN ERIC WALKER,                              No. 08-16772

               Petitioner - Appellant,           D.C. No. 2:07-cv-00967-ALA

  v.
                                                 MEMORANDUM *
D. K. SISTO; ATTORNEY GENERAL
OF THE STATE OF CALIFORNIA,

               Respondents - Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Arthur L. Alarcón, Circuit Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       California state prisoner Steven Eric Walker appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walker contends that the Board of Prison Terms violated his due process

rights by delaying his parole hearings in violation of California Penal Code

§§ 3000, 3041, and 3041.5. The California Court of Appeal’s decision denying

Walker’s claim was neither contrary to, nor an unreasonable application of, clearly

established Supreme Court law. See 28 U.S.C. § 2254(d)(1); see also Estelle v.

McGuire, 502 U.S. 61, 67-70 (1991).

      We decline to consider Walker’s claim of cruel and unusual punishment as

he raised it for the first time on appeal. See Morgan v. Bunnell, 24 F.3d 49, 52 (9th

Cir. 1994).

      AFFIRMED.